Case 2:13-cv-14695-MFL-LJM ECF No. 286 filed 03/03/20            PageID.12205     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

        Petitioner,                                          Case No. 13–cv–14695
                                                             Hon. Matthew F. Leitman
 v.

 CARMEN D. PALMER.

        Respondent.



                       ORDER PERMITTING SUBSTITUTION/
                         WITHDRAWAL OF ATTORNEYS

        In accordance with the Request for Entry of Order of Substitution/Withdrawal of

 Attorneys filed by Respondent in this matter;

        IT IS HEREBY ORDERED that John S. Pallas, Assistant Attorney General for

 the State of Michigan, is hereby substituted as counsel representing Respondent in this case

 and that Laura Moody, P51994, Bruce H. Edwards, P34983, Christopher M. Allen,

 P75329, David H. Goodkin, P69338, David A. Porter, P76785, shall be withdrawn from

 the docket of this case as counsel of record for Respondent. If attorney John S. Pallas

 already has an appearance in this case, Laura Moody, P51994, Bruce H. Edwards, P34983,

 Christopher M. Allen, P75329, David H. Goodkin, P69338, David A. Porter, P76785, shall

 be withdrawn as counsel for Respondent.

                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
 Dated: March 3, 2020
Case 2:13-cv-14695-MFL-LJM ECF No. 286 filed 03/03/20          PageID.12206     Page 2 of 2




 I hereby certify that a copy of the foregoing document was served upon the parties and/or
 counsel of record on March 3, 2020, by electronic means and/or ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764
